 

Exhibit 10.2

 



NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL SELECTED BY THE HOLDER, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT, OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS
NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE. THE PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF.

 

Immune Pharmaceuticals Inc.

 

CONVERTIBLE NOTE

 

Issuance Date:  November 17, 2016 Principal Amount: U.S.  $1,050,000

 

FOR VALUE RECEIVED, Immune Pharmaceuticals Inc., a Delaware corporation (the
"Company"), hereby promises to pay to HLHW IV, LLC or registered assigns (the
"Holder") in cash and/or in shares of Common Stock (as defined in Section 27),
to the extent provided for herein, the amount set out above as the Principal
Amount (as reduced pursuant to the terms hereof pursuant to redemption,
conversion or otherwise, the "Principal") when due, whether upon the Maturity
Date (as defined below), acceleration, mandatory conversion, redemption or
otherwise (in each case in accordance with the terms hereof) and to pay interest
("Interest") on any outstanding Principal at the applicable Interest Rate from
the date set out above as the Issuance Date (the "Issuance Date") until the same
becomes due and payable, whether upon the Maturity Date, acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof). Certain capitalized terms used herein are defined in Section 27. This
Note is one of a series of Notes, having the same terms and provisions, issued
pursuant to that certain Securities Purchase Agreement dated November 17, 2016,
by and among the Company, the Holder and the other parties thereto (the
"Purchase Agreement"), and capitalized terms not defined herein will have the
meanings set forth in the Purchase Agreement.

 

  

 

  

(1)          PAYMENTS OF PRINCIPAL; PREPAYMENT. On the Maturity Date, the
Company shall pay to the Holder an amount in cash and/or shares of Common Stock
as set forth herein representing all outstanding Principal, accrued and unpaid
Interest) on such Principal and Interest ; provided, however, that in all cases
involving payments of Principal, Interest, fees or Redemption Prices or
redemptions in cash, the Company may only use the proceeds from the sale of
common stock pursuant to the At the Market Equity Facility to make cash payments
or redeem the Notes while the Company continues to have outstanding senior debt
with Hercules Capital, Inc. (f/k/a Hercules Technology Growth Capital, Inc.,
“Hercules”). The "Maturity Date" shall be November 17, 2017.

 

(2)          INTEREST. Interest on this Note shall commence accruing on the
Issuance Date at the Interest Rate and shall be computed on the basis of a
360-day year and twelve 30-day months and shall be payable in arrears on the
Maturity Date. Interest shall be payable on the Maturity Date or, if such date
falls on a Holiday, the next day that is not a Holiday, to the record holder of
this Note on the Maturity Date in cash by wire transfer of immediately available
funds pursuant to wire instructions provided by the Holder in writing to the
Company, shares of Common Stock or a combination thereof at the Company’s
discretion, unless there is an Event of Default, in which case, the option of
having this Note repaid in cash, shares of Common Stock or a combination thereof
shall be with the Holder. Prior to the payment of Interest on the Maturity Date,
Interest on this Note shall accrue at the Interest Rate and be payable by way of
inclusion of the Interest in the Conversion Amount (as defined in Section
3(b)(i)) on each (i) Conversion Date (as defined in Section 3(c)(ii)) in
accordance with Section 3(c)(i) and/or (ii) Redemption Date.

 

(3)          CONVERSION OF NOTES. Following the Issuance Date, this Note shall
be convertible into shares of Common Stock on the terms and conditions set forth
in this Section 3.

 

(a)    Optional Conversion Right. Subject to the provisions of Section 3(d)(i)
and Section 3(d)(ii), at any time or times on or after the Issuance Date of this
Note, the Holder shall be entitled to convert any portion of the outstanding and
unpaid Conversion Amount into fully paid and nonassessable shares of Common
Stock in accordance with Section 3(c), at the Conversion Rate (as defined
below). The Company shall not issue any fraction of a share of Common Stock upon
any conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.

 

(b)    Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
"Conversion Rate").

 

(i)          "Conversion Amount" means the sum of (A) the portion of the
Principal to be converted, redeemed or otherwise with respect to which this
determination is being made and (B) accrued and unpaid Interest with respect to
such Principal.

 

- 2 -  

 

 

(ii)         "Conversion Price" means eighty percent (80%) of the lowest
intraday bid price on the date of conversion (“Conversion Date”); provided the
lowest intraday bid price on such Conversion Date is above the Market Price. In
the event on the Conversion Date, the lowest intraday bid price is less than the
Market Price, then in that instance, the Conversion Price on that Conversion
Date will be equal to the lowest intraday bid price.

 

(c)Mechanics of Optional Conversion and Adjustment:

 

(i)          Registration; Book-Entry. The Company shall maintain a register
(the "Register") for the recordation of the names and addresses of the holders
of each Note and the Principal amount of the Notes (and stated interest thereon)
held by such holders (the "Registered Notes"). The entries in the Register, made
in good faith, shall be conclusive and binding for all purposes absent manifest
error. The Company and the holders of the Notes shall treat each Person whose
name is recorded in the Register as the owner of a Note for all purposes,
including, without limitation, the right to receive payments of Principal and
Interest, if any, hereunder, notwithstanding notice to the contrary. A
Registered Note may be assigned or sold in whole or in part only by registration
of such assignment or sale on the Register. Upon its receipt of a request to
assign or sell all or part of any Registered Note by the Holder, the Company
shall record the information contained therein in the Register and issue one or
more new Registered Notes in the same aggregate Principal amount as the
Principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 14. Notwithstanding anything to the contrary
in this Section 3(c)(iii), the Holder may assign any Note or any portion thereof
to an Affiliate of such Holder or a Related Fund of such Holder without
delivering a request to assign or sell such Note to the Company and the
recordation of such assignment or sale in the Register (a "Related Party
Assignment"); provided, that (x) the Company may continue to deal solely with
such assigning or selling Holder unless and until such Holder has delivered a
request to assign or sell such Note or portion thereof to the Company for
recordation in the Register; (y) the failure of such assigning or selling Holder
to deliver a request to assign or sell such Note or portion thereof to the
Company shall not affect the legality, validity, or binding effect of such
assignment or sale and (z) such assigning or selling Holder shall, acting solely
for this purpose as a non-fiduciary agent of the Company, maintain a register
(the "Related Party Register") comparable to the Register on behalf of the
Company, and any such assignment or sale shall be effective upon recordation of
such assignment or sale in the Related Party Register. Notwithstanding anything
to the contrary set forth herein, upon conversion of any portion of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless (A) the full Conversion Amount
represented by this Note is being converted or (B) the Holder has provided the
Company with prior written notice (which notice may be included in a Conversion
Notice) requesting reissuance of this Note upon physical surrender of this Note.
The Holder and the Company shall maintain records showing the Principal and
Interest, converted and the dates of such conversions or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon conversion.

 

- 3 -  

 

  

(ii)         Registration Rights. Within 10 days from the date of this Note, the
Company shall file an S-3 Registration Statement with the Securities and
Exchange Commission registering for resale the shares of Common Stock underlying
the Note.

 

(iii)        Optional Repayment (“Redemption”). If at any time the lowest
intraday bid price drops below $0.25, the Holder may elect to redeem $350,000 of
the outstanding principal, interest and any amounts due under the Note. This
redemption process may be repeated once every five (5) business days, at the
election of Holder, until the Note is fully satisfied. The foregoing
notwithstanding, Holder may convert any or all of this Note into shares of
Common Stock at any time. As per the Subordination Agreement, the above amounts
may be paid only from the proceeds from the sale of Common Stock pursuant of the
At The Market Equity Facility.

 

(d)Limitations on Conversions.

 

(i)     Beneficial Ownership. Notwithstanding anything to the contrary contained
in this Note, this Note shall not be convertible by the Holder hereof, and the
Company shall not effect any conversion of this Note or otherwise issue any
shares of Common Stock pursuant hereto, to the extent (but only to the extent)
that after giving effect to such conversion or other share issuance hereunder
the Holder (together with its affiliates) would beneficially own in excess of
4.99% (the “Maximum Percentage”) of the Common Stock. To the extent the above
limitation applies, the determination of whether this Note shall be convertible
(vis-à-vis other convertible, exercisable or exchangeable securities owned by
the Holder or any of its affiliates) shall, subject to such Maximum Percentage
limitation, be determined on the basis of the first submission to the Company
for conversion, exercise or exchange (as the case may be). No prior inability to
convert this Note, or to issue shares of Common Stock, pursuant to this
paragraph shall have any effect on the applicability of the provisions of this
paragraph with respect to any subsequent determination of convertibility. For
purposes of this paragraph, beneficial ownership and all determinations and
calculations (including, without limitation, with respect to calculations of
percentage ownership) shall be determined in accordance with Section 13(d) of
the 1934 Act (as defined in the Securities Purchase Agreement) and the rules and
regulations promulgated thereunder. The provisions of this paragraph shall be
implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation. The limitations contained in this paragraph shall apply to a
successor Holder of this Note. The holders of Common Stock shall be third party
beneficiaries of this paragraph and the Company may not waive this paragraph
without the consent of holders of a majority of its Common Stock. For any reason
at any time, upon the written or oral request of the Holder, the Company shall
within one (1) Business Day confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding, including by virtue of any
prior conversion or exercise of convertible or exercisable securities into
Common Stock, including, without limitation, pursuant to this Note or securities
issued pursuant to the Securities Purchase Agreement.

 

- 4 -  

 

  

(ii)    Principal Market Regulation. Unless permitted by the applicable rules
and regulations of the Principal Market, the Company shall not issue any shares
of Common Stock upon conversion of this Note if the issuance of such shares of
Common Stock would exceed the aggregate number of shares of Common Stock which
the Company may issue upon exercise or conversion (as the case may be) of the
Notes without breaching the Company’s obligations under the rules or regulations
of the Principal Market (the number of shares which may be issued without
violating such rules and regulations, the “Exchange Cap”). Notwithstanding the
foregoing, such limitation shall not apply in the event that the Company (A)
obtains the approval of its stockholders as required by the applicable rules of
the Principal Market for issuances of shares of Common Stock in excess of such
amount or (B) obtains a written opinion from outside counsel to the Company that
such approval is not required, which opinion shall be reasonably satisfactory to
the Holder. In the event that any Holder shall sell or otherwise transfer any of
such Holder’s Notes, the Exchange Cap restrictions set forth herein shall
continue to apply to the Note and such transferee.

 

(e)   Disputes. In the event of a dispute as to the number of shares of Common
Stock issuable to the Holder in connection with a conversion of this Note, the
Company shall issue to the Holder the number of shares of Common Stock not in
dispute and resolve such dispute in accordance with Section 22.

 

(4)The Company hereby covenants and agrees as follows:

 

(a)   Sale of Assets. During the thirty (30) days from the date of this Note,
with the exception of moving certain of its assets to any of its subsidiaries,
the Company shall not sell any material assets.

 

(b)  Additional Debt. While this Note is outstanding, the Company shall not
incur any additional indebtedness for borrowed money, other than an indebtedness
that is Permitted Indebtedness.

 

(c)   Issuances of Common Stock. Until the effectiveness of the registration
statement by the Company pursuant to the Registration Rights Agreement dated the
date of this Note between the Company and the initial Holder of this Note, the
Company will not issue any shares of Common Stock that do not constitute
“restricted securities” (as that term is known under Rule 144 of the Securities
and Exchange Act), other than pursuant to convertible securities, option and
warrants that are outstanding as of the date of this Note.

 



- 5 -  

 

 

(5)RIGHTS UPON EVENT OF DEFAULT.

 

(a)   Event of Default. Each of the following events shall constitute an "Event
of Default”; provided, however, that, except in the case of the Events of
Default listed in Sections 5(a)1, or 5(a)9 below, the Company shall have five
(5) business days to cure such Event of Default unless a lesser number of days
is required pursuant to the provisions of this Section 5.

 

(i)          Failure to Pay Principal or Interest. The Company fails to pay the
Principal Amount hereof, interest, liquidated damages and other amounts thereon
when due on the Note whether at maturity, upon acceleration or otherwise.

 

(ii)         Conversion and the Shares. The Company (i) fails to issue
Conversion Shares to the Holder (or announces or threatens in writing that it
will not honor its obligation to do so) upon exercise by the Holder of the
conversion rights of the Holder in accordance with the terms of the Note, (ii)
fails to transfer or cause its transfer agent to transfer (issue)
(electronically or in certificated form) any certificate for the Conversion
Shares issuable to the Holder upon conversion of or otherwise pursuant to the
Note as and when required by the Note, or (iii) the Company directs its transfer
agent not to transfer or delays, impairs, and/or hinders its transfer agent in
transferring (or issuing) (electronically or in certificated form) any
certificate for the Conversion Shares issuable to the Holder upon conversion of
or otherwise pursuant to the Note as and when required by the Note, or fails to
remove (or directs its transfer agent not to remove or impairs, delays, and/or
hinders its transfer agent from removing) any restrictive legend (or to withdraw
any stop transfer instructions in respect thereof) on any certificate for any
Conversion Shares issued to the Holder upon conversion of or otherwise pursuant
to the Note as and when required by the Note (or makes any written announcement,
statement or threat that it does not intend to honor the obligations described
in this paragraph) and any such failure shall continue uncured (or any written
announcement, statement or threat not to honor its obligations shall not be
rescinded in writing) for five (5) business days after the Holder shall have
delivered a Notice of Conversion. It is an obligation of the Company to remain
current in its obligations to its transfer agent. It shall be an Event of
Default of the Note, if a conversion of the Note is delayed, hindered or
frustrated due to a balance owed by the Company to its transfer agent. If at the
option of the Holder, the Holder advances any funds to the Company’s transfer
agent in order to process a conversion, such advanced funds shall be paid by the
Company to the Holder within forty eight (48) hours of a demand from the Holder.
If Borrower is unable to do so, they shall have an opportunity to cure within
five (5) business days.

 

(iii)        Breach of Agreements and Covenants. The Company breaches any
material agreement, covenant or other material term or condition contained in
the Purchase Agreement, the Note, the subordination agreement to be entered into
with Hercules with respect to this Note and transaction or in any agreement,
statement or certificate given in writing pursuant hereto or in connection
herewith or therewith, and such breach results in a material adverse effect on
the business or assets of the Company. 

 

(iv)        Breach of Representations and Warranties. Any representation or
warranty of the Company made in the Purchase Agreement or the Note, or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection herewith or therewith shall be false or misleading in any material
respect when made and the breach of which has (or with the passage of time will
have) a Material Adverse Effect on the rights of the Holder with respect to the
Note or the Purchase Agreement.  In the event of such a breach, the Company
shall have an opportunity to cure within two (2) business days.

 

- 6 -  

 

 

(v)         Receiver or Trustee. The Company or any subsidiary of the Company
shall make an assignment for the benefit of creditors, or apply for or consent
to the appointment of a receiver or trustee for it or for a substantial part of
its property or business, or such a receiver or trustee shall otherwise be
appointed. Under such circumstances, the Company shall have an opportunity to
cure within sixty (60) days.

 

(vi)        Judgments. Any money judgment, writ or similar process shall be
entered or filed against the Company or any subsidiary of the Company or any of
its property or other assets for more than $200,000, and shall remain unvacated,
unbonded or unstayed for a period of twenty (20) days unless otherwise consented
to by the Holder, which consent will not be unreasonably withheld.

 

(vii)       Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Company or any subsidiary of the Company. Under such circumstances,
the Company shall have an opportunity to cure within sixty (60) days.

 

(viii)      Delisting of Common Stock. The Company shall fail to maintain the
listing of the Common Stock minimally on the OTCQB. 

 

(ix)         Failure to Comply with the 1934 Act. The Company shall fail to
comply with the reporting requirements of the 1934 Act and/or the Company shall
cease to be subject to the reporting requirements of the 1934 Act.

 

(x)          Liquidation. Any dissolution, liquidation, or winding up of
Borrower or any substantial portion of its business or assets.

 

(xi)         Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Company’s ability to
continue as a “going concern” shall not be an admission that the Company cannot
pay its debts as they become due.

 

(xii)        Reverse Splits. The Company effectuates a reverse split of its
Common Stock without twenty (20) days prior written notice to the Holder, except
if the Reverse Split is being effectuated to comply with NASDAQ continued
listing requirements.

 

(xiii)       DTC “Chill”. The DTC places a “chill” (i.e. a restriction placed by
DTC on one or more of DTC’s services, such as limiting a DTC participant’s
ability to make a deposit or withdrawal of the security at DTC) on any of the
Company’s securities. In the event of such a breach, the Company shall have an
opportunity to cure within twenty (20) business days.

 

- 7 -  

 

 

(xiv)      Other Obligations. The occurrence of any default under any agreement
or obligation of Company that is not cured within 10 days that could reasonably
be expected to have a Material Adverse Effect.

 

(xv)       Default under Transaction Documents or Other Material Agreement. A
default or event of default (subject to any grace or cure period provided in the
applicable agreement, document or instrument) shall occur under (A) this Note or
any of the other agreements entered into by the parties related to the purchase
of this Note (collectively, the “Transaction Documents”), or (B) any other
material agreement, lease, document or instrument to which Company or any
Subsidiary is obligated (and not covered by clause (vi) below), which in the
case of subsection (B) would reasonably be expected to have a Material Adverse
Effect.

 

(xvi)      Default under Mortgage or Other Agreement of Indebtedness. Company or
any Subsidiary shall default on any of its obligations under any mortgage,
credit agreement or other facility, indenture agreement, factoring agreement or
other instrument under which there may be issued, or by which there may be
secured or evidenced, any indebtedness for borrowed money or money due under any
long term leasing or factoring arrangement that (a) involves an obligation
greater than $50,000, whether such indebtedness now exists or shall hereafter be
created, and (b) results in such indebtedness becoming or being declared due and
payable prior to the date on which it would otherwise become due and payable.

 

(xvii)     The Occurrence of a Change in Control Transaction. Company shall be a
party to any change of control transaction or Fundamental Transaction or shall
agree to sell or dispose of all or in excess of 30% of its assets in one
transaction or a series of related transactions (whether or not such sale would
constitute a Change of Control Transaction).

 

(xviii)    Failure to Meet the Requirements under Rule 144. Company does not
meet the current public information requirements under Rule 144.

 

(xix)       Failure to Maintain Intellectual Property. The failure by Company or
any material Subsidiary to maintain any material intellectual property rights,
personal, real property, equipment, leases or other assets which are necessary
to conduct its business (whether now or in the future) and such breach is not
cured with twenty (20) days after written notice to the Company from the Holder.

 

(xx)        Trading Suspension. A Commission or judicial stop trade order or
suspension from the Company’s Principal Market.

 

(xxi)       Restatement of Financial Statements. The restatement after the date
hereof of any financial statements filed by the Company with the Commission for
any date or period from two years prior to the Issuance Date and until this Note
is no longer outstanding, if the result of such restatement would, by comparison
to the unrestated financial statements, have constituted a Material Adverse
Effect. For the avoidance of doubt, any restatement related to new accounting
pronouncements shall not constitute a default under this Section.

 

- 8 -  

 

  

(xxii)      Failure to Provide Required Notification of a Material Event. A
failure by Company to notify Holder of any material event of which Company is
obligated to notify Holder pursuant to the terms of this Note or any other
Transaction Document.

 

(xxiii)     Invalidity or Unenforceability of Transaction Documents. Any
material provision of any Transaction Document shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable against the Company, or the validity or enforceability thereof
shall be contested by Company, or a proceeding shall be commenced by Company or
any governmental authority having jurisdiction over Company or Holder, seeking
to establish the invalidity or unenforceability thereof, or Company shall deny
in writing that it has any liability or obligation purported to be created under
any Transaction Document.

 

(xxiv)    Registration Statement. Failure to file the Registration Statement
within 10 days as noted in Section 3(c)(ii) and/or to have the Registration
Statement declared effective effective by the SEC.

 

(xxv)     At the Market Equity Facility. Failure of the Company to execute
and/or comply with its obligations pursuant to the terms of the At the Market
Equity Facility on or before November 23, 2016.

 

(b)   Redemption Right. At any time after the Holder becoming aware of an Event
of Default, the Holder may require the Company to redeem (an "Event of Default
Redemption") all or any portion of this Note by delivering written notice
thereof (the "Event of Default Redemption Notice") to the Company, which Event
of Default Redemption Notice shall indicate the portion of this Note the Holder
is electing to require the Company to redeem. Each portion of this Note subject
to redemption by the Company pursuant to this Section 5(b) shall be redeemed by
the Company in cash by wire transfer of immediately available funds at a price
equal to the greater of 18% per annum or the maximum rate permitted under
applicable law of the Conversion Amount being redeemed (the "Event of Default
Redemption Price") together with liquidated damages of $250,000. Redemptions
required by this Section 5(b) shall be made in accordance with the provisions of
Section 12. To the extent redemptions required by this Section 5(b) are deemed
or determined by a court of competent jurisdiction to be prepayments of the Note
by the Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 5, but subject to
Section 3(b)(ii) and 3(d), until the Event of Default Redemption Price (together
with any interest thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 5(b) (together with any interest thereon) may be
converted, in whole or in part, by the Holder into Common Stock pursuant to
Section 3. The parties hereto agree that in the event of the Company's
redemption of any portion of the Note under this Section 5(b), the Holder's
damages would be uncertain and difficult to estimate because of the parties'
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any Event of Default redemption premium due under this Section 5(b)
is intended by the parties to be, and shall be deemed, a reasonable estimate of
the Holder's actual loss of its investment opportunity and not as a penalty.

 

- 9 -  

 

 

(6)INTENTIONALLY OMITTED.

 

(7)RIGHTS UPON FUNDAMENTAL TRANSACTION.

 

(a)   If, at any time while this Note is outstanding, (i) the Company effects a
Fundamental Transaction, then, upon any subsequent conversion of this Note, the
Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of 1 share of Common Stock (the “Alternate
Consideration”). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of 1 share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Conversion Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Debenture following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new debenture consistent with the foregoing
provisions and evidencing the Holder’s right to convert such debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 7(a)
and insuring that this Note (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.

 

(8)         DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND
OTHER CORPORATE EVENTS.

 

(a)   Distribution of Assets. If the Company shall declare or make any dividend
or other distributions of its assets (or rights to acquire its assets) to any or
all holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation, any distribution of cash, stock or other
securities, property, options, evidence of Indebtedness or any other assets by
way of a dividend, spin off, reclassification, corporate rearrangement, scheme
of arrangement or other similar transaction) (the "Distributions"), then the
Holder will be entitled to such Distributions as if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for such Distribution or, if no such record is taken, the date as of which
the record holders of Common Stock are to be determined for such Distributions
and the portion of such Distribution shall be held in abeyance for the Holder
until such time or times as its right thereto would not result in the Holder and
the other Attribution Parties exceeding the Maximum Percentage, at which time or
times the Holder shall be granted such rights (and any rights under this Section
8(a) on such initial rights or on any subsequent such rights to be held
similarly in abeyance) to the same extent as if there had been no such
limitation).

 

- 10 -  

 

 

(b)   Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the "Purchase Rights"), then the Holder will be entitled to
acquire or receive, as applicable, upon the terms applicable to such Purchase
Rights, the aggregate Purchase Rights which the Holder could have acquired if
the Holder had held the number of shares of Common Stock acquirable upon
complete conversion of this Note (without taking into account any limitations or
restrictions on the convertibility of this Note) immediately prior to the date
on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights (provided, however, that to the extent that the Holder's
right to participate in any such Purchase Right would result in the Holder and
the other Attribution Parties exceeding the Maximum Percentage, then the Holder
shall not be entitled to participate in such Purchase Right to such extent (and
shall not be entitled to beneficial ownership of such shares of Common Stock as
a result of such Purchase Right (and beneficial ownership) to such extent) and
such Purchase Right to such extent shall be held in abeyance for the Holder
until such time or times as its right thereto would not result in the Holder and
the other Attribution Parties exceeding the Maximum Percentage, at which time or
times the Holder shall be granted such right (and any Purchase Right granted,
issued or sold on such initial Purchase Right or on any subsequent Purchase
Right to be held similarly in abeyance) to the same extent as if there had been
no such limitation).

 

(c)   Other Corporate Events. In addition to and not in substitution for any
other rights hereunder, prior to the occurrence or consummation of any
Fundamental Transaction pursuant to which holders of shares of Common Stock are
entitled to receive securities, cash, assets or other property with respect to
or in exchange for shares of Common Stock (a "Corporate Event"), the Company
shall make appropriate provision to ensure that, and any applicable Successor
Entity or Successor Entities shall ensure that, and it shall be a required
condition to the occurrence or consummation of such Corporate Event that, the
Holder will thereafter have the right to receive upon conversion of this Note at
any time after the occurrence or consummation of the Corporate Event, shares of
Common Stock or Successor Capital Stock or, if so elected by the Holder, in lieu
of the shares of Common Stock (or other securities, cash, assets or other
property) purchasable upon the conversion of this Note prior to such Corporate
Event (but not in lieu of such items still issuable under Sections 6(a) and
6(b), which shall continue to be receivable on the Common Stock or on such
shares of stock, securities, cash, assets or any other property otherwise
receivable with respect to or in exchange for shares of Common Stock), such
shares of stock, securities, cash, assets or any other property whatsoever
(including warrants or other purchase or subscription rights and any shares of
Common Stock) which the Holder would have been entitled to receive upon the
occurrence or consummation of such Corporate Event or the record, eligibility or
other determination date for the event resulting in such Corporate Event, had
this Note been converted immediately prior to such Corporate Event or the
record, eligibility or other determination date for the event resulting in such
Corporate Event (without regard to any limitations on conversion of this Note).
Provision made pursuant to the preceding sentence shall be in a form and
substance satisfactory to the Holder. The provisions of this Section 8 shall
apply similarly and equally to successive Corporate Events.

 

- 11 -  

 

 

(9)RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(A)        Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock. If the Company at any time on or after the Issuance Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
other than for a reverse split effectuated to comply with Nasdaq listing
standards, one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced. If the Company at any time on
or after the Issuance Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased.

 

(B)Certain Adjustments.

 

(a)          Adjustment Upon Issuance of Shares of Common Stock. If and whenever
on or after the date hereof, the Company issues or sells, or in accordance with
this Section 9(B) is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding any Exempt Issuance issued or sold
or deemed to have been issued or sold) for a consideration per share (the “New
Issuance Price”) less than a price equal to the Conversion Price in effect
immediately prior to such issue or sale or deemed issuance or sale (such
Conversion Price then in effect is referred to as the “Applicable Price”) (the
foregoing a “Dilutive Issuance”), then immediately after such Dilutive Issuance,
the Conversion Price then in effect shall be reduced to the New Issuance Price.
For all purposes of the foregoing (including, without limitation, determining
the adjusted Conversion Price and consideration per share under this
Section 9(B)), the following shall be applicable:

 

(i)          Issuance of Options. If the Company in any manner grants or sells
any Options (other than Options that qualify as Exempt Issuances) and the lowest
price per share for which one share of Common Stock is issuable upon the
exercise of any such Option or upon conversion, exercise or exchange of any
Convertible Securities issuable upon exercise of any such Option is less than
the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 9(B)(a)(i), the “lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Options or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option” shall be equal to (1) the lower of (x) the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the granting or sale of such
Option, upon exercise of such Option and upon conversion, exercise or exchange
of any Convertible Security issuable upon exercise of such Option and (y) the
lowest exercise price set forth in such Option for which one share of Common
Stock is issuable upon the exercise of any such Options or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option minus (2) the sum of all amounts paid or payable to the holder of
such Option (or any other Person) upon the granting or sale of such Option, upon
exercise of such Option and upon conversion, exercise or exchange of any
Convertible Security issuable upon exercise of such Option plus the value of any
other consideration received or receivable by, or benefit conferred on, the
holder of such Option (or any other Person). Except as contemplated below, no
further adjustment of the Conversion Price shall be made upon the actual
issuance of such shares of Common Stock or of such Convertible Securities upon
the exercise of such Options or upon the actual issuance of such shares of
Common Stock upon conversion, exercise or exchange of such Convertible
Securities.

 

- 12 -  

 

 

(ii)         Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities (other than Convertible Securities
that qualify as Exempt Issuances) and the lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 9(B)(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon the conversion,
exercise or exchange thereof” shall be equal to (1) the lower of (x) the sum of
the lowest amounts of consideration (if any) received or receivable by the
Company with respect to one share of Common Stock upon the issuance or sale of
the Convertible Security and upon conversion, exercise or exchange of such
Convertible Security and (y) the lowest conversion price set forth in such
Convertible Security for which one share of Common Stock is issuable upon
conversion, exercise or exchange thereof minus (2) the sum of all amounts paid
or payable to the holder of such Convertible Security (or any other Person) upon
the issuance or sale of such Convertible Security plus the value of any other
consideration received or receivable by, or benefit conferred on, the holder of
such Convertible Security (or any other Person). Except as contemplated below,
no further adjustment of the Conversion Price shall be made upon the actual
issuance of such shares of Common Stock upon conversion, exercise or exchange of
such Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of this
Note has been or is to be made pursuant to other provisions of this Section
9(B)(a), except as contemplated below, no further adjustment of the Conversion
Price shall be made by reason of such issue or sale.

 

- 13 -  

 

 

(iii)        Change in Option Price or Rate of Conversion. If the purchase or
exercise price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exercise or exchange of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exercisable or exchangeable for shares of Common Stock increases or decreases
at any time, the Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate, as the case may be, at the time initially granted,
issued or sold. For purposes of this Section 9(B)(a)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the date of issuance
of this Note are increased or decreased in the manner described in the
immediately preceding sentence, then such Option or Convertible Security and the
shares of Common Stock deemed issuable upon exercise, conversion or exchange
thereof shall be deemed to have been issued as of the date of such increase or
decrease. No adjustment pursuant to this Section 9(B) shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.

 

(iv)        Calculation of Consideration Received. If any Option and/or
Convertible Security and/or Adjustment Right is issued in connection with the
issuance or sale or deemed issuance or sale of any other securities of the
Company (as determined by the Holder, the “Primary Security”, and such Option
and/or Convertible Security and/or Adjustment Right, the “Secondary
Securities”), together comprising one integrated transaction, the consideration
per share of Common Stock with respect to such Primary Security shall be deemed
to be equal to the difference of (x) the lowest price per share for which one
share of Common Stock was issued in such integrated transaction (or was deemed
to be issued pursuant to Section 9(B)(a)(i) or 9(B)(a)(ii) above, as applicable)
solely with respect to such Primary Security, minus (y) with respect to such
Secondary Securities, the fair market value of such Secondary Securities as
agreed to by the Company and Holder and absent such agreement by an independent,
reputable appraiser jointly selected by the Company and the Holder. The
determination of such appraiser shall be final and binding upon all parties
absent manifest error and the fees and expenses of such appraiser shall be borne
by the Company.

 

(C)         Calculations. All calculations under this Section 9(b) shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 9(b) the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of Company) issued and
outstanding.

 

(D)Notice to the Holder.

 

(i)   Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 9(D), Company shall promptly deliver
to each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.

 

- 14 -  

 

  

ii.    Notice to Allow Conversion by Holder. If (A) Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
Company shall declare a special nonrecurring cash dividend on or a redemption of
the Common Stock, (C) Company shall authorize the granting to all holders of the
Common Stock of rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights, (D) the approval of any
stockholders of Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which
Company is a party, any sale or transfer of all or substantially all of the
assets of Company, or any compulsory share exchange whereby the Common Stock is
converted into other securities, cash or property or (E) Company shall authorize
the voluntary or involuntary dissolution, liquidation or winding up of the
affairs of Borrower, then, in each case, Company shall cause to be filed at each
office or agency maintained for the purpose of conversion of this Note, and
shall cause to be delivered to the Holder at its last address as it shall appear
upon the Note Register, at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding Company or any of the
Subsidiaries, Company shall simultaneously file such notice with the Commission
pursuant to a Current Report on Form 8-K. The Holder shall remain entitled to
convert this Note during the 20-day period commencing on the date of such notice
through the effective date of the event triggering such notice except as may
otherwise be expressly set forth herein.

 

(E)         Voluntary Adjustment by Company. The Company may at any time during
the term of this Note, with the prior written consent of the Holder, reduce the
then current Conversion Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.

 

(10)        NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 

- 15 -  

 

 

(11)OPTIONAL REDEMPTION RIGHTS

 

(a)   On the Maturity Date, the Company shall pay the amount being redeemed,
including accrued interest and any other amounts due under the Note, in cash,
Common Stock or any combination thereof, at the Company’s sole discretion.

 

(b)Reserved.

 

(c)   Optional Repayment(“Redemption”). If at any time the lowest intraday bid
price drops below $0.25, the Holder may elect to redeem $350,000 of the
outstanding principal, interest and any amounts due under the Note. This
redemption process may be repeated once every five (5) business days, at the
election of Holder, until the Note is fully satisfied. The foregoing
notwithstanding, Holder may convert any or all of this Note into shares of
Common Stock at any time. As per the Subordination Agreement, the above amounts
may be paid only from the proceeds from the sale of Common Stock pursuant of the
At The Market Equity Facility.

 

(12)REDEMPTIONS.

 

(a)    Mechanics. The Company shall deliver the applicable Optional Redemption
Price to the Holder within three (3) Business Days after the Company's receipt
of such notice otherwise (such date, the "Optional Redemption Date"). The
Company shall pay the applicable Redemption Price to the Holder in cash by wire
transfer of immediately available funds pursuant to wire instructions provided
by the holder in writing to the Company on the applicable due date. In the event
of a redemption of less than all of the Conversion Amount of this Note, the
Company shall promptly cause to be issued and delivered to the Holder a new Note
(in accordance with Section 17(d)) representing the outstanding Principal which
has not been redeemed and any accrued Interest on such Principal which shall be
calculated as if no Redemption Notice has been delivered. In the event that the
Company does not pay the applicable Redemption Price to the Holder within the
time period required, at any time thereafter and until the Company pays such
unpaid Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price has not been paid. Upon
the Company's receipt of such notice, (x) the applicable Redemption Notice shall
be null and void with respect to such Conversion Amount, (y) the Company shall
immediately return this Note, or issue a new Note (in accordance with Section
17(d)) to the Holder representing such Conversion Amount to be redeemed and (z)
the Conversion Price of this Note or such new Notes shall be adjusted to the
lesser of (A) the Conversion Price as in effect on the date on which the
applicable Redemption Notice is voided and (B) the lowest Closing Bid Price of
the Common Stock during the period beginning on and including the date on which
the applicable Redemption Notice is delivered to the Company and ending on and
including the date on which the applicable Redemption Notice is voided;
provided, however, that in no event shall the Conversion Price be a price less
than the Market Price.

 

- 16 -  

 

  

(13)        VOTING RIGHTS. The Holder shall have no voting rights as the holder
of this Note, except as required by law and as expressly provided in this Note.

 

(14)COVENANTS.

 

(a)    Incurrence of Indebtedness. So long as this Note is outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, incur or guarantee, assume or suffer to exist any
Indebtedness, other than Permitted Indebtedness.

 

(b)   Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any Liens other than Permitted Liens.

 

(c)   Change in Nature of Business. The Company shall not make, or permit any of
its Subsidiaries to make, any change in the nature of its business as described
in the Company's most recent Annual Report filed on Form 10-K with the SEC. The
Company shall not modify its corporate structure or purpose.

 

(d)   Intellectual Property. The Company shall not, and the Company shall not
permit any of its Subsidiaries, directly or indirectly, to encumber or allow any
Liens on, any of its own or its licensed copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of the Company and its Subsidiaries connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing, other than Permitted Liens.

 

(e)    Preservation of Existence, Etc. The Company shall maintain and preserve,
and cause each of its Subsidiaries to maintain and preserve, its existence,
rights and privileges, and become or remain, and cause each of its Subsidiaries
to become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

 

(f)    Maintenance of Properties, Etc. The Company shall maintain and preserve,
and cause each of its Subsidiaries to maintain and preserve, all of its
properties which are necessary or useful in the proper conduct of its business
in good working order and condition, ordinary wear and tear excepted, and
comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.

 

- 17 -  

 

 

(g)   Maintenance of Insurance. The Company shall maintain, and cause each of
its Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance), and having a
Best’s Rating of no less than _____,with respect to its properties (including
all real properties leased or owned by it) and business, in such amounts and
covering such risks as is required by any governmental authority having
jurisdiction with respect thereto or as is carried generally in accordance with
sound business practice by companies in similar businesses similarly situated.

 

(h)   Transactions with Affiliates. The Company shall not, nor shall it permit
any of its Subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any Affiliate, except in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to it or its Subsidiaries
than would be obtainable in a comparable arm's length transaction with a Person
that is not an Affiliate thereof.

 

(i)    Corporate Changes. The Company shall not change its corporate name, legal
form or jurisdiction of formation without twenty (20) days’ prior written notice
to Holder. Company shall not enter into or be party to a Fundamental Transaction
unless the in violation of Section 7 hereof. Company shall not relocate its
chief executive office or its principal place of business unless it has provided
prior written notice to Holder.

 

(j)     Issue any Common Stock or common stock equivalents except as permitted
pursuant to the Purchase Agreement.

 

(k)   Amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder.

 

(l)     Repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock or common stock
equivalents other than as to the Conversion Shares as permitted or required
under the Transaction Documents.

 

(m)   Redeem, defease, repurchase, repay or make any payments in respect of, by
the payment of cash or cash equivalents (in whole or in part, whether by way of
open market purchases, tender offers, private transactions or otherwise), all or
any portion of any Indebtedness (other than the Notes if on a pro-rata basis),
whether by way of payment in respect of principal of (or premium, if any) or
interest on, such Indebtedness, the foregoing restriction shall also apply to
Permitted Indebtedness from and after the occurrence of an Event of Default.

 

(n)   Declare or make any dividend or other distribution of its assets or rights
to acquire its assets to holders of shares of Common Stock, by way of return of
capital or otherwise including, without limitation, any distribution of cash,
stock or other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction.

 

(o)Enter into any agreement with respect to any of the foregoing.

 



- 18 -  

 

 

(15)Intentionally Omitted.

  

(16)        TRANSFER. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company.

 

(17)REISSUANCE OF THIS NOTE.

 

(a)    Transfer. If this Note is to be transferred, the Holder shall surrender
this Note to the Company, whereupon the Company will forthwith issue and deliver
upon the order of the Holder a new Note (in accordance with Section 17(d) and
subject to Section 3(c)(iii)), registered as the Holder may request,
representing the outstanding Principal being transferred by the Holder and, if
less than the entire outstanding Principal is being transferred, a new Note (in
accordance with Section 17(d)) to the Holder representing the outstanding
Principal not being transferred. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of Section
3(c)(iii) following conversion or redemption of any portion of this Note, the
outstanding Principal represented by this Note may be less than the Principal
stated on the face of this Note.

 

(b)    Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 17(d)) representing the then outstanding Principal amount of the Note.

 

(c)   Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 17(d) representing in the
aggregate the outstanding Principal of this Note, and each such new Note will
represent such portion of such outstanding Principal as is designated by the
Holder at the time of such surrender.

 

(d)   Issuance of New Notes. Whenever the Company is required to issue a new
Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 17(a) or Section 17(c), the Principal designated by
the Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest. on the Principal and Interest of this Note, from the Issuance Date.

 

- 19 -  

 

 

(18)          REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder's right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion, redemption and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof). The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.

 

(19)         PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors' rights and
involving a claim under this Note, then the Company shall pay the costs and
expenses incurred by the Holder for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, but not limited to, attorneys' fees and disbursements.

 

(20)         CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

 

(21)         FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

 

(22)         DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Closing Bid Price or the Closing Sale Price or the
arithmetic calculation of the Conversion Rate, the Conversion Price or any
Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile or electronic mail within one (1) Business
Days of receipt, or deemed receipt, of the Conversion Notice or Redemption
Notice or other event giving rise to such dispute, as the case may be, to the
Holder. If the Holder and the Company are unable to agree upon such
determination or calculation within two (2) Business Day of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two (2) Business Days submit via facsimile or electronic
mail (a) the disputed determination of the Closing Bid Price or the Closing Sale
Price to an independent, reputable investment bank selected by the Holder and
approved by the Company, such approval not to be unreasonably withheld,
conditioned or delayed, or (b) the disputed arithmetic calculation of the
Conversion Rate, Conversion Price or any Redemption Price to an independent,
outside accountant, selected by the Holder and approved by the Company, such
approval not to be unreasonably withheld, conditioned or delayed. The Company,
at the Company's expense, shall cause the investment bank or the accountant, as
the case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than five (5) Business Days from
the time it receives the disputed determinations or calculations. Such
investment bank's or accountant's determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.

 

- 20 -  

 

 

(23)NOTICES; PAYMENTS.

 

(a)   Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, facsimile, or electronic mail, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received), or (b) upon receipt, when sent by electronic mail (provided
confirmation of transmission is electronically generated and keep on file by the
sending party), or (c) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to Borrower, to: Immune Pharmaceuticals,
Inc, 430 East 29th Street, Suite 940, New York, NY 10016, Attn: Daniel Teper,
CEO, fax: 917-398-1922 and (ii) if to the Holder, to: the address and fax number
indicated on the front page of this Note, with an additional copy by fax only to
(which shall not constitute notice): Grushko & Mittman, P.C., 515 Rockaway
Avenue, Valley Stream, New York 11581, fax: (212) 697-3575. Without limiting the
generality of the foregoing, the Company shall give written notice to the Holder
(i) immediately upon any adjustment of the Conversion Price, setting forth in
reasonable detail, and certifying, the calculation of such adjustment and (ii)
at least twenty (20) days prior to the date on which the Company closes its
books or takes a record (A) with respect to any dividend or distribution upon
the Common Stock, (B) with respect to any pro rata subscription offer to holders
of Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.

 

(b)   Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing; provided, that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder's wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day, which is not a Business Day, the same
shall instead be due on the next succeeding day, which is a Business Day.

 

- 21 -  

 

 

(24)         CANCELLATION. After all Principal, accrued Interest and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

 

(25)         WAIVER OF NOTICE. To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note.

 

(26)         GOVERNING LAW; JURISDICTION; JURY TRIAL. All questions concerning
the construction, validity, enforcement and interpretation of this Note shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. The Company agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Note (whether brought against the Company, the Holder or their respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, County of New York. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. The Company hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to it at the
address in effect for notices to it under the Purchase Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If the Company or a
Holder shall commence an action or proceeding to enforce any provisions of the
Note, then the prevailing party in such action or proceeding shall be reimbursed
by the other party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE COMPANY KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

 

(27)         Severability. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

- 22 -  

 

 

(28)        DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

 

(29)        CERTAIN DEFINITIONS. For purposes of this Note, the following terms
shall have the following meanings:

 

(a)    "Affiliate" means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
"control" of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

(b)   "Attribution Parties" means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder's investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company's Common
Stock would or could be aggregated with the Holder's and the other Attribution
Parties for purposes of Section 13(d) of the Exchange Act. For clarity, the
purpose of the foregoing is to subject collectively the Holder and all other
Attribution Parties to the Maximum Percentage.

 

(c)   “At the Market Equity Facility” means the transaction documents
representing a sale by the Company to Purchaser of up to $10,000,000 of its
Common Stock.

 

(d)   "Bloomberg" means Bloomberg Financial Markets.

 

- 23 -  

 

 

(e)   "Closing Bid Price" and "Closing Sale Price" means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or "pink sheets" by OTC Markets
Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 20. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction during the applicable calculation
period.

 

(f)    "Closing Date" shall means the Trading Day when all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all conditions precedent to (i) the Holder’s obligations to pay the
Subscription Amount and (ii) the Company’s obligations to deliver the Note have
been satisfied or waived.

 

(g)   "Common Stock" means (i) the Company's shares of Common Stock, par value
$0.0001 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

 

(h)   "Convertible Securities" means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.

 

(i)    "Default Interest Rate" means 18% per annum.

 

(j)    "Equity Interests" means (a) all shares of capital stock (whether
denominated as common capital stock or preferred capital stock), equity
interests, beneficial, partnership or membership interests, joint venture
interests, participations or other ownership or profit interests in or
equivalents (regardless of how designated) of or in a Person (other than an
individual), whether voting or non-voting and (b) all securities convertible
into or exchangeable for any of the foregoing and all warrants, options or other
rights to purchase, subscribe for or otherwise acquire any of the foregoing,
whether or not presently convertible, exchangeable or exercisable.

 

(k)   "Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

- 24 -  

 

 

(l)    "Fundamental Transaction" means (A) that the Company shall, directly or
indirectly, including through Subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its "significant subsidiaries" (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
Exchange Act) of at least 50% of the outstanding shares of Common Stock, or (iv)
consummate a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more Subject Entities whereby such Subject Entities,
individually or in the aggregate, acquire, either (x) at least 50% of the
outstanding shares of Common Stock, (y) at least 50% of the outstanding shares
of Common Stock calculated as if any shares of Common Stock held by all the
Subject Entities making or party to, or Affiliated with any Subject Entity
making or party to, such stock purchase agreement or other business combination
were not outstanding; or (z) such number of shares of Common Stock such that the
Subject Entities become collectively the beneficial owners (as defined in Rule
13d-3 under the Exchange Act) of at least 50% of the outstanding shares of
Common Stock, or (v) reorganize, recapitalize or reclassify its Common Stock,
(B) that the Company shall, directly or indirectly, including through
Subsidiaries, Affiliates or otherwise, in one or more related transactions
allow any Subject Entity individually or the Subject Entities in the aggregate
to be or become the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, whether through acquisition, purchase,
assignment, conveyance, tender, tender offer, exchange, reduction in outstanding
shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the date of this Note
calculated as if any shares of Common Stock held by all such Subject Entities
were not outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Company sufficient to allow such Subject Entities to effect a
statutory short form merger or other transaction requiring other stockholders of
the Company to surrender their shares of Common Stock without approval of the
stockholders of the Company or (C) directly or indirectly, including through
Subsidiaries, Affiliates or otherwise, in one or more related transactions, the
issuance of or the entering into any other instrument or transaction structured
in a manner to circumvent, or that circumvents, the intent of this definition in
which case this definition shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this definition to the
extent necessary to correct this definition or any portion of this definition
which may be defective or inconsistent with the intended treatment of such
instrument or transaction.

 

- 25 -  

 

 

(m)    "GAAP" means United States generally accepted accounting principles,
consistently applied.

 

(n)   "Group" means a "group" as that term is used in Section 13(d) of the
Exchange Act and as defined in Rule 13d-5 thereunder.

 

(o)   "Holiday" means a day other than a Business Day or on which trading does
not take place on the Principal Market.

 

(p)   "Interest Rate" means 7.0% per annum, subject to adjustment as set forth
in Section 3(b)(ii).

 

(q)   “Market Price” shall mean, (i) shall mean the lowest Closing Bid Price on
the Closing Date.

 

(r)    "Options" means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(s)   "Parent Entity" of a Person means an entity that, directly or indirectly,
controls the applicable Person, including such entity whose common capital stock
or equivalent equity security is quoted or listed on a Trading Market (or, if so
elected by the Holder, any other market, exchange or quotation system), or, if
there is more than one such Person or such entity, the Person or entity
designated by the Holder or in the absence of such designation, such Person or
such entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.

 

(t)    "Permitted Indebtedness" means (i) Indebtedness evidenced by this Note;
(ii) Hercules senior debt; (iii) debt incurred to make acquisitions; (iv) trade
payables incurred in the ordinary course of business consistent with past
practice, (v) unsecured indebtedness not in excess of $200,000 in the aggregate,
(vi) the Indebtedness set forth on Schedule 27(v) hereto; (vii) Indebtedness
evidenced by debt securities, if any, and (viii) Indebtedness secured by
Permitted Liens.

 

(u)   "Permitted Liens" means (i) any Lien for taxes not yet due or delinquent
or being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen's liens, mechanics' liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or Indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the Indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company's business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
(vii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods, (viii) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 4(a)(viii) and
(ix) liens listed on Schedule 27(v) hereto.

 

- 26 -  

 

  

(v)    "Principal Market" means The NASDAQ Capital Market, or, if the Common
Stock is not listed for trading on The NASDAQ Capital Market on the day in
question, a Trading Market.

 

(w)  "Redemption Dates" means, collectively, the Event of Default Redemption
Dates, and the Optional Redemption Dates, each of the foregoing, individually, a
Redemption Date.

 

(x)    "Redemption Notices" means, collectively, the Event of Default Redemption
Notices, and the Optional Redemption Notices, each of the foregoing,
individually, a Redemption Notice.

 

(y)   "Redemption Price" means, 120% of the outstanding principal amount of the
Notes together with accrued interest thereon, which after an Event of Default
shall be calculated at the Default Rate.

 

(z)    "Related Fund" means, with respect to any Person, a fund or account
managed by such Person or an Affiliate of such Person.

 

(aa)   "SEC" means the United States Securities and Exchange Commission.

 

(bb)  "Securities Act" means the Securities Act of 1933, as amended.

 

(cc)   "Subject Entity" means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

(dd)  "Successor Entity" means one or more Person or Persons (or, if so elected
by the Holder, the Company or Parent Entity) formed by, resulting from or
surviving any Fundamental Transaction or one or more Person or Persons (or, if
so elected by the Holder, the Company or the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

 

(ee)   “Trading Market” means any of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).

 

- 27 -  

 

 

(ff)    “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b) if the Common Stock is not then listed or quoted for trading on a Trading
Market and if prices for the Common Stock are then reported on the OTC Pink (or
a similar organization or agency succeeding to its functions of reporting
prices), the most recent bid price per share of the Common Stock so reported; or
(c) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the Holders of
a majority in interest of the Notes then outstanding and reasonably acceptable
to the Company, the fees and expenses of which shall be paid by the Company.

 

[Signature Page Follows]

 

- 28 -  

 

  

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

  Immune Pharmaceuticals Inc.       By: /s/ Daniel G. Teper     Name:  Daniel G.
Teper     Title: CEO

 

  

 

 

EXHIBIT I
Immune pharmaceuticals inc.

CONVERSION NOTICE

 

Reference is made to the Convertible Note (the "Note") issued to the undersigned
by Immune Pharmaceuticals Inc., a Delaware corporation (the "Company"). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock par value $0.0001 per share (the "Common
Stock") of the Company, as of the date specified below. 

 

Date of Conversion:    

 

Aggregate Conversion Amount to be converted:  

 

Please confirm the following information:

 

Conversion Price:  

 

Number of shares of Common Stock to be issued:  

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:                  

 



Facsimile Number and Electronic Mail:  

 

Authorization:  

 



  By:  

 

  Title:  

 

Dated:  

 

Account Number:       (if electronic book entry transfer)

 

Transaction Code Number:       (if electronic book entry transfer)

 

  

 

 

SCHEDULE 27(V)

 

PERMITTED INDEBTEDNESS AND LIENS

 

1. “Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings, provided, that the Loan Party maintains adequate
reserves therefor in accordance with GAAP; (iv) Liens securing claims or demands
of materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of the Loan Party’s business or are
being contested in good faith and by appropriate proceedings; provided, that the
payment thereof is not yet more than thirty (30) days overdue; (v) Liens arising
from judgments, decrees or attachments in circumstances which do not constitute
an Event of Default hereunder; (vi) the following deposits, to the extent made
in the ordinary course of business: deposits under worker’s compensation,
unemployment insurance, social security and other similar laws, or to secure the
performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than Liens arising
under ERISA or environmental Liens) or surety or appeal bonds, or to secure
indemnity, performance or other similar bonds; (vii)Liens on Equipment(financed
or leased) or software or other intellectual property constituting purchase
money Liens and Liens in connection with capital leases securing Indebtedness
permitted in clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in
connection with Subordinated Indebtedness; (ix) leasehold interests in leases or
subleases and licenses granted in the ordinary course of business; (x) Liens
arising out of consignment or similar arrangements for the sale of goods or
bills of lading, in each case of the foregoing, entered into by a Borrower or
any Subsidiary in the ordinary course of business; (xi) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before thirty (30) days past the date
they become due; (xii) Liens on insurance proceeds securing the payment of
financed insurance premiums that are promptly paid on or before thirty (30) days
past the date they become due (provided that such Liens extend only to such
insurance proceeds and not to any other property or assets); (xiii) Liens and
statutory and common law rights of set-off and other similar rights as to
deposits of cash and securities in favor of banks, other depository institutions
and brokerage firms; (xiv) easements, zoning restrictions, rights-of-way and
similar encumbrances on real property (and minor irregularities in the title
thereto) imposed by law or arising in the ordinary course of business so long as
they do not materially impair the value or marketability of the related
property;) Liens on cash or cash equivalents securing obligations permitted
under clause (vii) of the definition of Permitted Indebtedness; and(xv) Liens
incurred in connection with the extension, renewal or refinancing of the
Indebtedness secured by Liens of the type described in clauses (i) through (xi)
above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced (as may have been
reduced by any payment thereon) does not increase.

 

  

 

 

